In a proceeding to adjudicate a claim against a decedent’s estate for moneys allegedly due claimant, the former wife of decedent, under the alimony provisions of a divorce decree and pursuant to an agreement between claimant and decedent, claimant appeals from a decree of the Surrogate’s Court, Westchester County, insofar as it disallows a, portion of her claim, and insofar as it does not allow interest on the portion of her claim allowed, and does not allow a preference as to such allowed portion over general claims against the estate. Claimant also appeals, by separate notice of appeal, from so much of an order of said Surrogate’s Court as denies claimant’s motion for a reopening and retrial of the issues in the proceeding to adjudicate her claim. The Surrogate found, upon the evidence adduced upon two hearings, in the proceeding to adjudicate appellant’s claim, that *1129decedent had made a number of payments to appellant, pursuant to the divorce decree and the agreement between appellant and decedent, during the period in which, in her proof of claim and bill of particulars, appellant swore that no payments had been made. He further found that appellant had made payments to decedent, on account of services rendered and materials furnished, at a time when appellant contends decedent was indebted to her for arrears in a sum far exceeding such payments. The Surrogate further found that no proof had been adduced tending to show any demand by appellant upon decedent, or the institution of any action or proceeding during decedent’s lifetime to collect the alleged arrears, which were considerable in amount. Although the Surrogate indicated in his decisions that appellant’s claim, insofar as it was for accrued alimony, was entitled to a preference over general claims against the estate, and stated that appellant was entitled to interest from the date each payment was due, the decree appealed from does not provide for such preference or for interest. Decree modified on the law and the facts so as to provide that to the extent that appellant’s claim, as allowed, is for unpaid installments of alimony, payable pursuant to the provisions of the divorce decree, it be preferred in payment pursuant to subdivision 3 of section 212 of the Surrogate’s Court Act, and that appellant recover interest as follows: On the sum of $200 from November 1, 1946; on the sum of $200 from December 1, 1946; and on the further sum of $200 from January 1, 1947. As so modified, the decree, insofar as appealed from, is unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. Order, insofar as appealed from, unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ. [See 278 App. Div. 654.]